DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  Claim 16 introduces the acronym “(BAR)” for a base address register, but claim 6 earlier introduces the base address register.  The acronym should be introduced in claim 6 instead of claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (hereinafter Lambert) (US 2010/0306763 A1).

As to claim 1, Lambert teaches a system (a system and method for providing dynamic access through which I/O access such as serial ports, and thus administrators who manage servers, can see, obtain health, state or interact concurrently with multiple VMs on a given physical server) comprising (Abstract): 

a hypervisor (Hypervisor 320) (Fig. 3); and 
a controller (Virtual Serial Concentrator 334 or remote access controller or baseboard management controller, BMC) that is separate from the hypervisor (Hypervisor 320), the controller to: detect, based on the information (address locations of emulated serial ports, etc.), an access of a first virtual serial port associated with a first VM (VM1 Virtual Serial Port 310) of the plurality of VMs (VM1, VM2, …VMx 310), and communicate data between the first VM and another entity through the first virtual serial port (additional components of the information handling system may include one or more network ports for communicating with external devices through bus 112 transmission between various components) (Abstract; Figs. 1-3; [0011]; [0005]; [0009]; [0010]; [0023]).

As to claim 12, Lambert teaches wherein the hypervisor is to associate multiple virtual serial ports with a given VM of the plurality of VMs ([0010]; [0025]).

As to claim 14, Lambert teaches further comprising a bus (Bus 112), the controller (Dyn. Port Virtual Serial Concentrator 130) comprising a bus device (CPU 102, I/O 104, Other Subsystems 110, Other Storage Devices 108, Memory 106, etc.) connected to the bus (Fig. 1).

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (hereinafter Lambert) (US 2010/0306763 A1) in view of Sarangdhar et al. (hereinafter Sarangdhar) (US 2016/0283425 A1).

As to claim 2, Lambert does not explicitly teach wherein the detection of the access of the first virtual serial port comprises a detection of a write to a register associated with the first virtual serial port.  However, Sarangdhar teaches a write to the doorbell registers informs the controller that a data transfer to or from an endpoint has occurred ([0040]; Fig. 2D).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Lambert such that it would include the feature of wherein the detection of the access of the first virtual serial port comprises a detection of a write to a register associated with the first virtual serial port, as taught and suggested in Sarangdhar.  The suggestion/motivation for doing so would have been to provide the predicted result of knowing when an action needs to be performed (Sarangdhar – [0040]).     

As to claim 3, Sarangdhar teaches wherein the information indicates the address locations of respective register sets of the virtual serial ports ([0024]; [0026]; [0039]-[0041]).

As to claim 4, Sarangdhar teaches wherein the respective register sets are in an input/output (I/O) address space ([0024]; [0026]; [0039]-[0041]).

As to claim 5, Sarangdhar teaches wherein the respective register sets are in a memory address space ([0024]; [0026]; [0039]-[0041]).

As to claim 6, Lambert does not teach wherein the information comprises a base address register containing a memory address for deriving addresses for the virtual serial ports.  However, Sarangdhar teaches a base address register, or BARs, containing a memory address for deriving addresses for the virtual serial ports through mapping ([0039]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Lambert such that its information comprises a base address register containing a memory address for deriving addresses for the virtual serial ports, as taught and suggested in Sarangdhar.  The suggestion/motivation for doing so would have been to provide the predicted result of utilizing virtual memory by having mapping of memory addresses (Sarangdhar – [0039]).

As to claim 8, Lambert does not teach wherein the virtual serial ports are associated with respective virtual functions (VFs) assigned to the respective VMs, the VFs implemented on the controller.  However, Sarangdhar teaches wherein the virtual serial ports are associated Sarangdhar.  The suggestion/motivation for doing so would have been to provide the predicted result of providing the means for the virtual machines to execute virtual functions.

As to claim 9, Sarangdhar teaches wherein the VFs correspond to virtual serial port controllers that control communications of the virtual serial ports (Fig. 2C; [0024]; [0031]; [0045]; [0051]).

As to claim 11, Sarangdhar teaches wherein the hypervisor (VMM 114) is to assign the respective VFs to the respective VMs ([0021]).

As to claim 20, it is rejected for the same reasons as stated in the rejection of claims 2 and 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Sarangdhar et al. (hereinafter Sarangdhar2) (US 2017/0177909 A1). 

As to claim 7, Lambert does not teach wherein the information comprises Advanced Configuration and Power Interface (ACPI) information.  However, Sarangdhar2 teaches utilizing Sarangdhar2.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to use its operating system computer hardware discovery, configuration, power management, and monitoring. ACPI tables are used by the OS for configuration during boot and can include other information including number of CPUs, programmable interrupt controller details, memory ranges, etc. (Sarangdhar2 - [0022]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert. 

As to claim 13, Lambert teaches wherein the information is based on input from a kernel command line of a guest operating system of a VM of the plurality of VMs (users/administrators can remotely and can manually interact and take control) (Abstract; [0009]; [0011]; [0013]; [0026]).  It is well known that the computer operating system of Lambert would have the capability of inputting from a kernel command line using a keyboard.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to input information from a kernel command line because it would allow for the user/administrator to issue commands. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar in view of Lambert. 

As to claim 15, Sarangdhar teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a controller to (xHCL host controller 202) (Abstract; Fig. 2B): 
access information indicating address locations of register sets (map of physical register space to base address registers, BARS, which have memory mapped input/out address space, etc.; doorbell registers 214A, 214B, 214C….214N) of virtual serial ports (Ports 204A, 204B, 204C, 204D), wherein the virtual serial ports are associated with respective virtual machines (VMs) of a plurality of VMs (VM1 224….VMn 224n) (Fig. 2A and 2B; [0024]); 
detect, based on the information, a write of a register in a register set (controller is informed when there is a write to a doorbell register, or a register from one in the register set, etc.) of the virtual serial port associated with a first VM of the plurality of VMs ([0024]-[0026]; [0040]); and 
in response to the detecting, communicate data between the first VM (VM 116) and another entity through the virtual serial port associated with the first VM (VMM 114) (Fig. 1).
Sarangdhar does not explicitly teach not performing serial port emulation by the hypervisor.  However, Lambert teaches port emulation by a dynamic port count virtual serial concentrator or remote access controller instead of being done by a hypervisor ([0009]-[0010]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Sarangdhar’s emulation such that it would be done without performing serial port emulation by a hypervisor, as taught and suggested in Lambert.  The suggestion/motivation for doing so would have been to provide the predicted result of providing virtual machine out-of-band management and a dynamic concurrent serial access to many virtual machine serial consoles under a secure and collaborative friendly environment (Lambert - Abstract; claim 1).

As to claim 16, Sarangdhar teaches wherein the information comprises a memory address in a base address register (BAR), the memory address in the BAR useable to derive addresses of the register sets ([0039]).

As to claim 17, Sarangdhar teaches wherein the register sets are associated with respective virtual functions (VFs) provided by the controller ([0024]; [0039]).

Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Swanson discloses a server management controller virtualizing method that involves receiving  a request in a VM for performing a Baseboard Management Controller function, and initiating communication from the VM to the Baseboard Management Controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KENNETH TANG/Primary Examiner, Art Unit 2199